Citation Nr: 1804417	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  09-01 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1972 to September 1977.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a September 2017 hearing.  A transcript of the hearing is associated with the evidence of record.

The Board remanded this matter in October 2010, January 2012 and July 2013, and July 2015 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded this matter in October 2010 and July 2015 for hearings at the Veteran's request.  

In the January 2012 remand order, the Board noted that the Veteran has been assessed with PTSD, dysthymic disorder, depression, and alcohol abuse/dependence.  The Board instructed the AOJ to afford the Veteran a VA examination of his mental health in order to determine whether he had a current psychiatric disability (1) related directly to his service or (2) secondary to residuals of his service-connected restrictive pulmonary and genitourinary tuberculosis.  

While the AOJ afforded the Veteran an examination of his mental health in February 2012, the Board remanded for a new examination in July 2013 because the February 2012 examiner's opinion was based on evidence pertaining to another Veteran.  The Board noted that the Veteran has been diagnosed with dysthymic disorder and depression, which might be secondary to physical pain.  The Board instructed the VA examiner to identify all current psychiatric disabilities to include PTSD and opine whether they are at least as likely as not related to the Veteran's service.  The Board also instructed the examiner to opine whether it is at least as likely as not that the Veteran's restrictive pulmonary tuberculosis or genitourinary tuberculosis caused or aggravated a diagnosed psychiatric disability.

The Board notes that the AOJ obtained a new VA examination in August 2013.  The examiner found the Veteran's only current mental disability was alcohol dependence at the time of the examination, which the examiner indicated was not related to the Veteran's service.  However, the examiner did not adequately address diagnoses and treatment in the record for disorders including PTSD, dysthymia, and depression.  The examiner did not discuss the Veteran's residuals of tuberculosis and explain whether they caused or aggravated a diagnosed psychiatric disability during the period at issue.  Therefore, the AOJ should afford the Veteran a current VA examination of his mental health in order to address deficiencies in the August 2013 examination and assess the Veteran's current disability picture.  

Additionally,  while the August 2013 VA mental health examiner and treatment providers have indicated that the Veteran receives social security disability benefits, the record only contains the Veteran's application for such benefits.  The Veteran indicated on the application that he was claiming disability in part due to his PTSD and depression.  Therefore, the AOJ should make reasonable attempts to obtain any outstanding relevant records from the Social Security Administration and other sources before affording the Veteran a new VA examination of his mental health.    

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and his representative and request their assistance in identifying any outstanding relevant records to include federal government records and records from private sources.  The AOJ should make reasonable attempts to obtain all outstanding, relevant records including pertinent records from the Social Security Administration and associate them with the Veteran's claims file.  

2. After associating all relevant outstanding evidence with the Veteran's claims file, the AOJ should afford the Veteran a current examination of his mental health with an appropriate examiner.  If the Veteran is unable to attend an examination, the AOJ should obtain an opinion based on the evidence of record.  The AOJ should provide the VA examiner with a complete copy of the Veteran's claims file to include this remand order.  The VA examiner should follow these directives:

a) Please review the Veteran's claims file in its entirety and note all diagnosed psychiatric disorders under the DSM-IV and DSM-5.  
  
b) Provide an opinion concerning whether it is at least as likely as not (a 50 percent probability or higher) that the Veteran had any psychiatric disability, to include PTSD at any time.  The examiner should consider the Veteran's statements about exposure to stressful events during his service.  

c) If the examiner diagnoses PTSD, the examiner should provide an opinion as to whether it is related to any verified stressor and/or to Veteran's fear of in-service hostile military activity.  

d) As to any psychiatric disorder other than PTSD found to be present, the examiner should offer an opinion as to whether it is at least as likely as not causally related to the Veteran's active duty service.

e) In addition, the examiner should provide an opinion whether it is at least as likely as not that the Veteran's restrictive pulmonary tuberculosis or genitourinary tuberculosis caused or aggravated (permanently worsened the underlying disorder beyond its normal course) a diagnosed psychiatric disability.  The examiner should consider the effects of all symptoms including pain.  

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

f) After completing the above actions and any other necessary development, the AOJ must readjudicate the Veteran's claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




